Citation Nr: 0721157	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-39 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, denied a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran testified at a local RO hearing in February 1999.  
He also testified at a video-conference hearing before the 
undersigned Veterans Law Judge in November 2005.  Transcripts 
from both hearings are of record.

This case was remanded in July 2006 for additional procedural 
development which has since been completed.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence of the claimed 
in-service stressors.

3.  There is no medical evidence of a causal nexus between 
claimed in-service stressors and current symptomatology.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The instant claim was filed in October 1997, prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  Pursuant to 
directives in a July 2006 Board Remand decision, 
correspondence containing notice of the provisions of the 
VCAA was sent to the veteran in July 2006.  In an August 2006 
letter, the veteran indicated that he had not received the 
initial notice as he had moved from his previous address.  
However, he noted that he had contacted the RO, informed them 
of his new address, and had since received the VCAA notice at 
his current address.  The veteran thereafter submitted his 
VCAA notice response form and requested an additional 60-day 
extension to provide additional evidence in support of his 
claim.  To date, VA has not received any additional evidence 
from the veteran.  

The correspondence sent to the veteran notified him of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  

Thus, the Board is satisfied that VA has assisted the veteran 
in the development of his claim in accordance with applicable 
laws and regulations.  All pertinent development has been 
undertaken and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
As indicated above, there has been substantial compliance 
with all pertinent VA law and regulations, and to move 
forward with this claim would not cause any prejudice to the 
veteran.  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of 38 C.F.R. § 3.1(y) (2006), and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

Factual Background and Analysis

The veteran claims service connection for PTSD.  The Board 
has considered his contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

In written statements and in oral testimony presented at RO 
and Travel Board hearings in February 1997 November 2005, 
respectively, the veteran identified several stressor 
incidents as the cause of his PTSD.  All of these incidents 
are alleged to have taken place during basic training at 
Parris Island.  Service personnel records reflect that the 
veteran was stationed at Parris Island from January 1971 to 
April 1971.  

First, the veteran alleged that while running laps in basic 
training, a recruit in his company fell down and the drill 
instructors forced the rest of the platoon to run on top of 
the fallen recruit because they believed "he was faking 
it."  The veteran further alleged that when he disobeyed 
orders and picked up the man- the drill sergeants physically 
assaulted him, knocking out some of his teeth.  He also 
alleged that the recruit died.  At his November 2005 video-
conference hearing, the veteran testified that he was treated 
in the medical unit for his dental injuries.

Secondly, the veteran alleged that he shot and killed a 
recruit who had been assisting with the targets during rifle 
practice.  The veteran alleges that the recruit deliberately 
placed himself in the line of fire as a suicide attempt.  The 
veteran testified that this incident caused the entire firing 
range to be closed down.  

Third, the veteran alleged that he was continuously harassed 
and physically assaulted by his drill instructors throughout 
basic training.  At his February 1997 RO hearing, the veteran 
testified that every time his friend would send him letters 
with peace signs on them- his drill instructor would force 
him to beat his fists against a cement wall for several hours 
and until his fingers were bloodied and broken.  The veteran 
stated he sought medical treatment for his hands.

After a review of the cumulative evidence, the Board finds 
that service connection for PTSD is not warranted.  
Initially, the Board notes that the veteran is not a combat 
veteran.  Service personnel records show that the veteran had 
only about 8 months of service, with no combat noted.  The DD 
214 is also negative for any awards or decorations indicative 
of combat.  Additional service records show the veteran was 
only overseas in July 1971 for jungle training in the Panama 
Canal Zone.  Therefore, the veteran is not a combat veteran -
and as such his testimony by itself, is not sufficient to 
establish the incurrence the claimed stressors.  Rather, 
there must be service records or other credible supporting 
evidence to corroborate his testimony.  Zarycki v. Brown, 6 
Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

The veteran has not provided credible supporting evidence to 
corroborate his alleged stressors.  The claims file includes 
the veteran's service personnel records, his service medical 
records (which only include January 1971 entrance examination 
and Report of Medical History; and a February 1971 initial 
dental examination) and the Parris Island Command Chronology 
Report, for the period of January 1971 to June 1971.  Service 
personnel records reflect that the veteran completed his 
basic training, and went on to special weapons training.  He 
was absent without leave (AWOL) from August 9 to September 7, 
1971.  The service medical records do not show treatment for 
dental trauma as a result of physical assault or otherwise.  
There also is no record of treatment for trauma or injury to 
the veteran's fingers or hands.  In addition, the Parris 
Island Command Chronology Report does not show that the 
Parris Island firing range was closed at any point, or that 
Marine recruit was killed at the range.  The records do not 
corroborate the veteran's statements regarding claimed 
stressors.  Based upon these findings, the Board is satisfied 
that there are no verified in-service stressors.  In 
addition, the Board notes that the veteran has been 
inconsistent in the reporting of his alleged stressor 
incidents (for instance in an October 1997 written statement, 
he stated the recruit who died running laps was a member of 
his company; however, at the RO hearing he stated the recruit 
was from another company).

Next, the Board notes that there is no confirmed diagnosis 
for PTSD on the basis of any verified or unverified in-
service stressors.  The veteran was diagnosed with PTSD in 
May 1997 and November 2003, during VA psychiatric 
examinations for the purposes of determining competency.  
During the May 1997 examination, the veteran revealed a 
history of childhood abuse at the hands of an abusive 
stepfather.  He indicated that as a result of this abuse he 
in turn exhibited signs of cruelty such as tormenting and 
torturing animals.  He further reported that the Marine 
recruiter, who signed him up for service, began an adulterous 
relationship with his wife.  At no time during this 
evaluation did the veteran relate any traumatic events from 
his military service, such as physical abuse at the hands of 
his drill instructors, or his involvement in the accidental 
death of a fellow Marine recruit on a firing range.  The 
examiner's diagnosis was post-traumatic stress disorder 
symptomatology, rooted in childhood trauma, including 
beatings and other events.  

During the November 2003 VA examination, the veteran reported 
traumatic experiences including the alleged military 
stressors described herein, as well as childhood abuse, and 
several other non-service related events.  The final 
diagnosis was heroin dependence in full remission, to 
consider PTSD due to childhood experiences and non-combat 
related experiences.  Therefore, the record does not contain 
a confirmed diagnosis of post-traumatic stress disorder based 
on credible in-service stressors.

In sum, there is no confirmed PTSD medical diagnosis based on 
inservice traumatic events, and no credible stressors; and as 
a result, there is no established medical link between 
current symptomatology and claimed in-service stressors.  
Although the claims file contains a lay statement from a 
former platoon member, L. B., who supports the veteran's 
description of events; - as there is no confirmed PTSD 
diagnosis and no established medical link between current 
symptomatology and claimed in-service stressors this lay 
statement is not dispositive of the matter.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post-
traumatic stress disorder, has not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).




ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


